Citation Nr: 0528489	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a psychiatric 
disability. 

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for a bilateral 
shoulder disorder. 

5.  Entitlement to service connection for a disability of the 
arms. 

6.  Entitlement to service connection for a bilateral leg 
disability. 

7.  Entitlement to non service-connected pension benefits.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and on additional duty thereafter with the Army National 
Guard.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico (hereinafter RO).  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  


REMAND

The record does not include the veteran's service personnel 
records (or "201 file"), and given the nature of the 
veteran's claims, these records are required to allow for 
meaningful appellate review.  In this regard, the veteran 
contends that he sustained the injuries for which service 
connection is claimed in late October 1998 (he has reported 
incurring the injuries while on duty on the 27th or 28th of 
October 1998) while performing National Guard duty during 
Hurricane George.  There is no certification of his service 
in October 1998 reflecting whether the veteran was on a 
period of Active Duty for Training (ACDUTRA) or Inactive Duty 
for Training (INACDUTRA) during the time of the alleged 
October 1998 accident.  Records reveal service, the nature of 
which is not specified in full by the evidence of record, 
with a unit listed as "HHC, 1st Battalion 296th Inf. 
(AASLT)" headquartered in Mayaguez.  Reference has been made 
to a line of duty determination in connection with the 
claimed injuries, but the reports from such a determination 
are not of record.  As such, obtaining the veteran's 201 
file, which would possibly contain the necessary information 
to corroborate that the veteran served on a period of ACDUTRA 
or INACDUTRA that would potentially qualify him for 
entitlement to the service connected benefits sought, is 
crucial to the adjudication of the veteran's claims for 
service connection.  See 38 U.S.C.A. § 101(24)(B)(C) (West 
2002).  

With respect to the claim for pension, the rating decision 
from which this appeal arises listed high blood pressure as a 
disability while denying his claim for pension, but other 
records on file suggest other disabilities that were not 
listed, including but not limited to cervical and lumbar 
spine disability and a psychiatric disability.  The VA 
examinations of record do not sufficiently assess the current 
severity of all of the veteran's disorders, and sufficient 
findings from such examinations are required in order to rate 
the individual disabilities so as to determine whether the 
veteran is entitled to pension benefits.  See Roberts v. 
Derwinski, 2 Vet. App. 387.  As such, this remand will 
request that the veteran be afforded sufficient VA 
examinations to assess all of the veteran's disabilities and 
afford the RO the opportunity to fully develop the veteran's 
pension claim. 
 
Finally, review of the record reflects that the veteran has 
not been issued an evidence development letter consistent 
with the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); VAOPGCPREC 1-2004 (Feb. 24, 2004); 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  As such, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
While the record reveals a July 2003 letter informing the 
veteran of some aspects of the VCAA, this letter is not in 
full compliance with the VCAA as specifically applicable to 
the service connection claims and the claim for pension 
benefits on appeal.  

For the reasons stated above, this appeal is REMANDED for the 
following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his service connection and pension 
claims.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  An appropriate official at the RO 
should seek to clarify whether the veteran 
served on ACDUTRA or INACDUTRA at the time 
of the October 1998 incident.  The 
veteran's 201 file should be obtained, with 
specific attention to any line of duty 
determinations that may have been made with 
respect to the claimed October 1998 injury.  

3.  The RO should afford the veteran a 
comprehensive examination to assess the 
severity of the veteran's disabilities.  
The claims file should be provided to the 
examiner prior to the examinations, and 
the examiner should also generally address 
the extent of functional and industrial 
impairment from the veteran's 
disabilities.   See Gary v. Brown, 7 Vet. 
App. 229 (1994).

4.  Following completion of the 
development requested above, the RO should 
issue another rating decision that assigns 
disability ratings to all of the veteran's 
disabilities based on a review of the 
entire record, including any material 
added to the claims folder since the last 
formal adjudication by the RO.  Any change 
in the evaluations assigned for the 
veteran's disabilities found to be 
warranted by the evidence should be 
reflected in the decision, and if the 
veteran is found to have any ratable 
disability not previously evaluated, the 
rating decision should be prepared to 
ensure that each of his chronic 
disabilities has been assigned a rating.  
Roberts v. Derwinski, 2 Vet. App. 387 
(l992).

5.  The adjudicative action should also 
include discussion of the application of 
the "average person" test set forth in 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 
4.15, and the "unemployability" 
standard of the provisions of 38 C.F.R. § 
4.17.  Under the latter criteria, it may 
be shown that the veteran is unemployable 
as a result of a lifetime disability.  
When the percentage requirements of 38 
C.F.R. § 4.16 are met, and the 
disabilities are of a permanent nature, a 
rating of permanent and total disability 
will be assigned if the veteran is found 
to be unable to secure and follow 
substantially gainful employment by 
reason of such disability.

6.  Finally, as appropriate, the RO should 
apply 38 C.F.R. § 3.321(b)(2), which 
provides for a permanent and total 
disability evaluation for pension purposes 
where a basically eligible veteran fails 
to meet the disability percentage 
requirements, but is found to be 
unemployable by reason of disability or 
disabilities, age, occupational 
background, and other related factors.  
The RO should also readjudicate the claims 
for service connection on appeal, 
consistent with any additional evidence 
obtained as a result of the development 
requested above.  

7.  If the adjudication above does not 
result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

